     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 1 of 15 Page ID #:239



 1    SEYFARTH SHAW LLP                        SEYFARTH SHAW LLP
      William J. Dritsas (SBN 97523)           Mary D. Manesis (SBN 150372)
 2    wdritsas@seyfarth.com                    mmanesis@seyfarth.com
      560 Mission Street, 31st Floor           333 S. Hope Street, Suite 3900
 3    San Francisco, CA 94105-2930             Los Angeles, California 90071
      Telephone: (415) 397-2823                Telephone: (213) 270-9600
 4    Facsimile: (415) 397-8549                Facsimile: (213) 270-9601
 5    SEYFARTH SHAW LLP                        SEYFARTH SHAW LLP
      Michael W. Kopp (SBN 206385)             Jill A. Porcaro (SBN 190412)
 6    mkopp@seyfarth.com                       jporcaro@seyfarth.com
      400 Capitol Mall, Suite 2350             2029 Century Park East, Suite 3500
 7    Sacramento, California 95814-4428        Los Angeles, California 90067
      Telephone: (916) 448-0159                Telephone: (310) 277-7200
 8    Facsimile: (916) 558-4839                Facsimile: (213) 201-5219
 9    Attorneys for Defendant
10    MARATHON PETROLEUM
      LOGISTICS SERVICES LLC
11
12   Additional Counsel Listed on Following Page
13
                            UNITED STATES DISTRICT COURT
14
                           CENTRAL DISTRICT OF CALIFORNIA
15
16
      DENNINE GARDENHIRE,
17                                                 CASE NO.: CV 19-10760 PA (ASx)
                    PLAINTIFF,                     (District Judge Percy Anderson,
18
               v.                                  Mag. Judge Alka Sagar)
19
      MARATHON PETROLEUM                           PROTECTIVE ORDER
20    LOGISTICS SERVICES LLC.; and
      DOES 1 through 10 inclusive,
21
22                       DEFENDANTS.
23
24
25
26
27
28
                                       AMENDED STIPULATED PROTECTIVE ORDER
                                                  CASE NO. CV 19-10760 PA (ASx)
     63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 2 of 15 Page ID #:240



 1   Garrett J. Hines (SBN 198892)
     VICTIM COMPENSATION
 2   LAW GROUP, APC
     287 S. Robertson Blvd., # 302
 3   Beverly Hills, CA 90211
     Tel: 424-250-8254
 4   Fax: 310-444-7141
     victimscomplaw@gmail.com
 5
     Attorney for Plaintiff
 6   DENNINE GARDENHIRE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           1
                                       AMENDED STIPULATED PROTECTIVE ORDER
                                                  CASE NO. CV 19-10760 PA (ASx)
     63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 3 of 15 Page ID #:241



 1   1.       A.    PURPOSES AND LIMITATIONS
 2            Discovery in this action is likely to involve production of confidential, proprietary,
 3   or private information for which special protection from public disclosure and from use
 4   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
 5   parties hereby stipulate to and petition the Court to enter the following Stipulated
 6   Protective Order. The parties acknowledge that this Order does not confer blanket
 7   protections on all disclosures or responses to discovery and that the protection it affords
 8   from public disclosure and use extends only to the limited information or items that are
 9   entitled to confidential treatment under the applicable legal principles. The parties
10   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
11   Order does not entitle them to file confidential information under seal; Civil Local Rule
12   79-5 sets forth the procedures that must be followed and the standards that will be applied
13   when a party seeks permission from the court to file material under seal.
14            A.    GOOD CAUSE STATEMENT
15            This action is likely to involve confidential commercial, financial, and/or
16   proprietary business information and/or personal financial and medical information for
17   which special protection from public disclosure and from use for any purpose other than
18   prosecution of this action is warranted. Such confidential and proprietary materials and
19   information consist of, among other things, confidential business or financial
20   information, information regarding confidential business practices, or other confidential
21   research, development, or commercial information (including information implicating
22   privacy rights of third parties), information otherwise generally unavailable to the public,
23   or which may be privileged or otherwise protected from disclosure under state or federal
24   statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow
25   of information, to facilitate the prompt resolution of disputes over confidentiality of
26   discovery materials, to adequately protect information the parties are entitled to keep
27   confidential, to ensure that the parties are permitted reasonable necessary uses of such
28   material in preparation for and in the conduct of trial, to address their handling at the end
                                             AMENDED STIPULATED PROTECTIVE ORDER
                                                        CASE NO. CV 19-10760 PA (ASx)
     63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 4 of 15 Page ID #:242



 1   of the litigation, and serve the ends of justice, a protective order for such information is
 2   justified in this matter. It is the intent of the parties that information will not be
 3   designated as confidential for tactical reasons and that nothing be so designated without a
 4   good faith belief that it has been maintained in a confidential, non-public manner, and
 5   there is good cause why it should not be part of the public record of this case.
 6   2.       DEFINITIONS
 7            2.1.   Action: This pending federal lawsuit.
 8            2.2.   Challenging Party: a Party or Non-Party that challenges the designation of
 9   information or items under this Order.
10            2.3.   “CONFIDENTIAL” Information or Items: information (regardless of how it
11   is generated, stored or maintained) or tangible things that qualify for protection under
12   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
13   Statement.
14            2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as their
15   support staff).
16            2.5.   Designating Party: a Party or Non-Party that designates information or items
17   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
18            2.6.   Disclosure or Discovery Material: all items or information, regardless of the
19   medium or manner in which it is generated, stored, or maintained (including, among
20   other things, testimony, transcripts, and tangible things), that are produced or generated in
21   disclosures or responses to discovery in this matter.
22            2.7.   Expert: a person with specialized knowledge or experience in a matter
23   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
24   expert witness or as a consultant in this Action.
25            2.8.   House Counsel: attorneys who are employees of a party to this Action.
26   House Counsel does not include Outside Counsel of Record or any other outside counsel.
27
28
                                                 1
                                             AMENDED STIPULATED PROTECTIVE ORDER
                                                        CASE NO. CV 19-10760 PA (ASx)
     63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 5 of 15 Page ID #:243



 1            2.9.   Non-Party: any natural person, partnership, corporation, association, or other
 2   legal entity not named as a Party to this action.
 3            2.10. Outside Counsel of Record: attorneys who are not employees of a party to
 4   this Action but are retained to represent or advise a party to this Action and have
 5   appeared in this Action on behalf of that party or are affiliated with a law firm which has
 6   appeared on behalf of that party, and includes support staff.
 7            2.11. Party: any party to this Action, including all of its officers, directors,
 8   employees, consultants, retained experts, and Outside Counsel of Record (and their
 9   support staffs).
10            2.12. Producing Party: a Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12            2.13. Professional Vendors: persons or entities that provide litigation support
13   services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
15   their employees and subcontractors.
16            2.14. Protected Material: any Disclosure or Discovery Material that is designated
17   as “CONFIDENTIAL.”
18            2.15. Receiving Party: a Party that receives Disclosure or Discovery Material from
19   a Producing Party.
20   3.       SCOPE
21            The protections conferred by this Stipulation and Order cover not only Protected
22   Material (as defined above), but also (1) any information copied or extracted from
23   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
24   Material; and (3) any testimony, conversations, or presentations by Parties or their
25   Counsel that might reveal Protected Material.
26            Any use of Protected Material at trial shall be governed by the orders of the trial
27   judge. This Order does not govern the use of Protected Material at trial.
28
                                                  2
                                              AMENDED STIPULATED PROTECTIVE ORDER
                                                         CASE NO. CV 19-10760 PA (ASx)
     63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 6 of 15 Page ID #:244



 1   4.       DURATION
 2             Even after final disposition of this litigation, the confidentiality obligations
 3   imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
 4   writing or a court order otherwise directs. Final disposition shall be deemed to be the
 5   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
 6   and (2) final judgment herein after the completion and exhaustion of all appeals,
 7   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
 8   any motions or applications for extension of time pursuant to applicable law.
 9   5.       DESIGNATING PROTECTED MATERIAL
10            5.1.   Exercise of Restraint and Care in Designating Material for Protection. Each
11   Party or Non-Party that designates information or items for protection under this Order
12   must take care to limit any such designation to specific material that qualifies under the
13   appropriate standards. The Designating Party must designate for protection only those
14   parts of material, documents, items, or oral or written communications that qualify so that
15   other portions of the material, documents, items, or communications for which protection
16   is not warranted are not swept unjustifiably within the ambit of this Order.
17            Mass, indiscriminate, or routinized designations are prohibited. Designations that
18   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
19   to unnecessarily encumber the case development process or to impose unnecessary
20   expenses and burdens on other parties) may expose the Designating Party to sanctions.
21            If it comes to a Designating Party’s attention that information or items that it
22   designated for protection do not qualify for protection, that Designating Party must
23   promptly notify all other Parties that it is withdrawing the inapplicable designation.
24            5.2.   Manner and Timing of Designations. Except as otherwise provided in this
25   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
26   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
27   must be clearly so designated before the material is disclosed or produced.
28
                                                  3
                                              AMENDED STIPULATED PROTECTIVE ORDER
                                                         CASE NO. CV 19-10760 PA (ASx)
     63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 7 of 15 Page ID #:245



 1            Designation in conformity with this Order requires:
 2            (a)   for information in documentary form (e.g., paper or electronic documents,
 3   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 4   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 5   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 6   portion or portions of the material on a page qualifies for protection, the Producing Party
 7   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
 8   in the margins).
 9            A Party or Non-Party that makes original documents available for inspection need
10   not designate them for protection until after the inspecting Party has indicated which
11   documents it would like copied and produced. During the inspection and before the
12   designation, all of the material made available for inspection shall be deemed
13   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
14   copied and produced, the Producing Party must determine which documents, or portions
15   thereof, qualify for protection under this Order. Then, before producing the specified
16   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
17   that contains Protected Material. If only a portion or portions of the material on a page
18   qualifies for protection, the Producing Party also must clearly identify the protected
19   portion(s) (e.g., by making appropriate markings in the margins).
20            (b)   for testimony given in depositions that the Designating Party identify the
21   Disclosure or Discovery Material on the record, before the close of the deposition all
22   protected testimony.
23            (c)   for information produced in some form other than documentary and for any
24   other tangible items, that the Producing Party affix in a prominent place on the exterior of
25   the container or containers in which the information is stored the legend
26   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
27   the Producing Party, to the extent practicable, shall identify the protected portion(s).
28
                                                4
                                            AMENDED STIPULATED PROTECTIVE ORDER
                                                       CASE NO. CV 19-10760 PA (ASx)
     63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 8 of 15 Page ID #:246



 1            5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 2   to designate qualified information or items does not, standing alone, waive the
 3   Designating Party’s right to secure protection under this Order for such material. Upon
 4   timely correction of a designation, the Receiving Party must make reasonable efforts to
 5   assure that the material is treated in accordance with the provisions of this Order.
 6   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7            6.1.   Timing of Challenges. Any Party or Non-Party may challenge a designation
 8   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
 9            6.2.   Meet and Confer. The Challenging Party shall initiate the informal dispute
10   resolution process set forth in the Court’s Procedures and Schedules. See
11   http://www.cacd.uscourts.gov/honorable-alka-sagar
12            6.3.   The burden of persuasion in any such challenge proceeding shall be on the
13   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
14   harass or impose unnecessary expenses and burdens on other parties) may expose the
15   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
16   the confidentiality designation, all parties shall continue to afford the material in question
17   the level of protection to which it is entitled under the Producing Party’s designation until
18   the Court rules on the challenge.
19   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
20            7.1.   Basic Principles. A Receiving Party may use Protected Material that is
21   disclosed or produced by another Party or by a Non-Party in connection with this Action
22   only for prosecuting, defending, or attempting to settle this Action. Such Protected
23   Material may be disclosed only to the categories of persons and under the conditions
24   described in this Order. When the Action has been terminated, a Receiving Party must
25   comply with the provisions of section 13 below (FINAL DISPOSITION).
26
27
28
                                                 5
                                             AMENDED STIPULATED PROTECTIVE ORDER
                                                        CASE NO. CV 19-10760 PA (ASx)
     63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 9 of 15 Page ID #:247



 1            Protected Material must be stored and maintained by a Receiving Party at a
 2   location and in a secure manner that ensures that access is limited to the persons
 3   authorized under this Order.
 4            7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 5   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 6   may disclose any information or item designated “CONFIDENTIAL” only to:
 7            (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
 8   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 9   disclose the information for this Action;
10            (b)    the officers, directors, and employees (including House Counsel) of the
11   Receiving Party to whom disclosure is reasonably necessary for this Action;
12            (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure
13   is reasonably necessary for this Action and who have signed the “Acknowledgment and
14   Agreement to Be Bound” (Exhibit A);
15            (d)    the court and its personnel;
16            (e)    court reporters and their staff;
17            (f)    professional jury or trial consultants, mock jurors, and Professional Vendors
18   to whom disclosure is reasonably necessary for this Action and who have signed the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20            (g)    the author or recipient of a document containing the information or a
21   custodian or other person who otherwise possessed or knew the information;
22            (h)    during their depositions, witnesses, and attorneys for witnesses, in the
23   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
24   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will not
25   be permitted to keep any confidential information unless they sign the “Acknowledgment
26   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
27   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
28
                                                  6
                                              AMENDED STIPULATED PROTECTIVE ORDER
                                                         CASE NO. CV 19-10760 PA (ASx)
     63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 10 of 15 Page ID #:248



 1    depositions that reveal Protected Material may be separately bound by the court reporter
 2    and may not be disclosed to anyone except as permitted under this Stipulated Protective
 3    Order; and
 4             (i)   any mediator or settlement officer, and their supporting personnel, mutually
 5    agreed upon by any of the parties engaged in settlement discussions.
 6    8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 7    OTHER LITIGATION
 8             If a Party is served with a subpoena or a court order issued in other litigation that
 9    compels disclosure of any information or items designated in this Action as
10    “CONFIDENTIAL,” that Party must:
11             (a)   promptly notify in writing the Designating Party. Such notification shall
12    include a copy of the subpoena or court order;
13             (b)   promptly notify in writing the party who caused the subpoena or order to
14    issue in the other litigation that some or all of the material covered by the subpoena or
15    order is subject to this Protective Order. Such notification shall include a copy of this
16    Stipulated Protective Order; and
17             (c)   cooperate with respect to all reasonable procedures sought to be pursued by
18    the Designating Party whose Protected Material may be affected.
19    If the Designating Party timely seeks a protective order, the Party served with the
20    subpoena or court order shall not produce any information designated in this action as
21    “CONFIDENTIAL” before a determination by the court from which the subpoena or
22    order issued, unless the Party has obtained the Designating Party’s permission. The
23    Designating Party shall bear the burden and expense of seeking protection in that court of
24    its confidential material and nothing in these provisions should be construed as
25    authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
26    from another court.
27
28
                                                  7
                                              AMENDED STIPULATED PROTECTIVE ORDER
                                                         CASE NO. CV 19-10760 PA (ASx)
      63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 11 of 15 Page ID #:249



 1    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
 2    THIS LITIGATION

 3             (a)   The terms of this Order are applicable to information produced by a Non-
 4    Party in this Action and designated as “CONFIDENTIAL.” Such information produced
 5    by Non-Parties in connection with this litigation is protected by the remedies and relief
 6    provided by this Order. Nothing in these provisions should be construed as prohibiting a
 7    Non-Party from seeking additional protections.
 8             (b)   In the event that a Party is required, by a valid discovery request, to produce
 9    a Non-Party’s confidential information in its possession, and the Party is subject to an
10    agreement with the Non-Party not to produce the Non-Party’s confidential information,
11    then the Party shall:
12             (1)   promptly notify in writing the Requesting Party and the Non-Party that some
13    or all of the information requested is subject to a confidentiality agreement with a Non-
14    Party;
15             (2)   promptly provide the Non-Party with a copy of the Stipulated Protective
16    Order in this Action, the relevant discovery request(s), and a reasonably specific
17    description of the information requested; and
18             (3)   make the information requested available for inspection by the Non-Party, if
19    requested.
20             (c)   If the Non-Party fails to seek a protective order from this court within 14
21    days of receiving the notice and accompanying information, the Receiving Party may
22    produce the Non-Party’s confidential information responsive to the discovery request. If
23    the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
24    information in its possession or control that is subject to the confidentiality agreement
25    with the Non-Party before a determination by the court. Absent a court order to the
26    contrary, the Non-Party shall bear the burden and expense of seeking protection in this
27    court of its Protected Material.
28
                                                 8
                                             AMENDED STIPULATED PROTECTIVE ORDER
                                                        CASE NO. CV 19-10760 PA (ASx)
      63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 12 of 15 Page ID #:250



 1    10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3    Protected Material to any person or in any circumstance not authorized under this
 4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 5    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 6    all unauthorized copies of the Protected Material, (c) inform the person or persons to
 7    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 8    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 9    that is attached hereto as Exhibit A.
10    11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11    PROTECTED MATERIAL
12             When a Producing Party gives notice to Receiving Parties that certain inadvertently
13    produced material is subject to a claim of privilege or other protection, the obligations of
14    the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
15    This provision is not intended to modify whatever procedure may be established in an e-
16    discovery order that provides for production without prior privilege review. Pursuant to
17    Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
18    effect of disclosure of a communication or information covered by the attorney-client
19    privilege or work product protection, the parties may incorporate their agreement in the
20    stipulated protective order submitted to the court.
21    12.      MISCELLANEOUS
22             12.1. Right to Further Relief. Nothing in this Order abridges the right of any
23    person to seek its modification by the Court in the future.
24             12.2. Right to Assert Other Objections. By stipulating to the entry of this
25    Protective Order no Party waives any right it otherwise would have to object to disclosing
26    or producing any information or item on any ground not addressed in this Stipulated
27
28
                                                  9
                                              AMENDED STIPULATED PROTECTIVE ORDER
                                                         CASE NO. CV 19-10760 PA (ASx)
      63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 13 of 15 Page ID #:251



 1    Protective Order. Similarly, no Party waives any right to object on any ground to use in
 2    evidence of any of the material covered by this Protective Order.
 3             12.3. Filing Protected Material. A Party that seeks to file under seal any Protected
 4    Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 5    under seal pursuant to a court order authorizing the sealing of the specific Protected
 6    Material at issue. If a Party’s request to file Protected Material under seal is denied by
 7    the court, then the Receiving Party may file the information in the public record unless
 8    otherwise instructed by the court.
 9    13.      FINAL DISPOSITION
10             After the final disposition of this Action, as defined in paragraph 4, within 60 days
11    of a written request by the Designating Party, each Receiving Party must return all
12    Protected Material to the Producing Party or destroy such material. As used in this
13    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14    summaries, and any other format reproducing or capturing any of the Protected Material.
15    Whether the Protected Material is returned or destroyed, the Receiving Party must submit
16    a written certification to the Producing Party (and, if not the same person or entity, to the
17    Designating Party) by the 60 day deadline that (1) identifies (by category, where
18    appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
19    the Receiving Party has not retained any copies, abstracts, compilations, summaries or
20    any other format reproducing or capturing any of the Protected Material.
21    Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
22    pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
23    correspondence, deposition and trial exhibits, expert reports, attorney work product, and
24    consultant and expert work product, even if such materials contain Protected Material.
25    Any such archival copies that contain or constitute Protected Material remain subject to
26    this Protective Order as set forth in Section 4 (DURATION).
27
28
                                                  10
                                              AMENDED STIPULATED PROTECTIVE ORDER
                                                         CASE NO. CV 19-10760 PA (ASx)
      63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 14 of 15 Page ID #:252



 1    14.      Any violation of this order may be punished by any and all appropriate measures
 2    including, without limitation, contempt proceedings and/or monetary sanctions.
 3             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4             Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Mary D. Manesis, hereby certify that the
 5    content of this document is acceptable to Garrett J. Hines, counsel for Plaintiff, and that
 6    Mr. Hines has provided his authorization to affix his electronic signature to this
 7    document.
 8     DATED: April 22, 2020             VICTIM COMPENSATION LAW GROUP, APC
 9
10                                       By: /s/ Garrett J. Hines
                                            Garrett J. Hines
11
                                         Attorneys for Plaintiff
12                                       DENNINE GARDENHIRE
13
14     DATED: April 22, 2020             SEYFARTH SHAW LLP
15
16                                       By: /s/ Mary D. Manesis
                                            William J. Dritsas
17                                          Michael W. Kopp
                                            Jill A. Porcaro
18                                          Mary D. Manesis
19                                       Attorneys for Defendant
20                                       MARATHON PETROLEUM LOGISTICS
                                         SERVICE LLC
21
22    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24    DATED: April 23, 2020
25
             / s / Sagar
26
      Honorable Alka Sagar
27    United States Magistrate Judge
28
                                                 11
                                             AMENDED STIPULATED PROTECTIVE ORDER
                                                        CASE NO. CV 19-10760 PA (ASx)
      63279759v.2
     Case 2:19-cv-10760-PA-AS Document 24 Filed 04/23/20 Page 15 of 15 Page ID #:253



 1                                           EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3    I, ______________________________ [print or type full name], of
 4    ________________________ [print or type full address], declare under penalty of
 5    perjury that I have read in its entirety and understand the Stipulated Protective Order that
 6    was issued by the United States District Court for the Central District of California on
 7    [date] in the case of Gardenhire v. Marathon Petroleum Logistics Services LLC, Case No.
 8    CV 19-10760 PA (ASx). I agree to comply with and to be bound by all the terms of this
 9    Stipulated Protective Order and I understand and acknowledge that failure to so comply
10    could expose me to sanctions and punishment in the nature of contempt. I solemnly
11    promise that I will not disclose in any manner any information or item that is subject to
12    this Stipulated Protective Order to any person or entity except in strict compliance with
13    the provisions of this Order. I further agree to submit to the jurisdiction of the United
14    States District Court for the Central District of California for the purpose of enforcing the
15    terms of this Stipulated Protective Order, even if such enforcement proceedings occur
16    after termination of this action. I hereby appoint __________________ [print or type full
17    name] of __________________________ [print or type full address and telephone
18    number] as my California agent for service of process in connection with this action or
19    any proceedings related to enforcement of this Stipulated Protective Order.
20    Date:
21    City and State where sworn and signed:
22
23    Printed name:
24
25    Signature:
26
27
28
                                            AMENDED STIPULATED PROTECTIVE ORDER
                                                       CASE NO. CV 19-10760 PA (ASx)
      63279759v.2
